PER CURIAM.
We must grant the petition for writ of habeas corpus where it appears from the record that the petitioner was jailed for civil contempt, but there was no evidence to support the finding below that the petitioner has the present ability to pay the ordered purge amount. Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); LeNeve v. Navarro, 565 So.2d 836 (Fla. 4th DCA 1990); Sarron v. Crawford, 464 So.2d 644 (Fla. 3d DCA 1985).
Petition granted. Rehearing is dispensed with. The petitioner is ordered released forthwith.